Title: Notes on Washington’s Questions on Neutrality and the Alliance with France, [6 May 1793]
From: Jefferson, Thomas
To: 



[6 May 1793]

 Apr. 18. The President sends a set of Questions to be considered and calls a meeting. Tho those sent me were in his own hand writing, yet it was palpable from the style, their ingenious tissu and suite that they were not the President’s, that they were raised upon a prepared chain of argument, in short that the language was Hamilton’s, and the doubts his alone. They led to a declaration of the Executive that our treaty with France is void. E.R. the next day tells me, that the day before the date of these questions, Hamilton went with him thro’ the whole chain of reasoning of which these questions are the skeleton, and that he recognised them the moment he saw them.
We met. The 1st. question whether we should receive the French minister Genest was proposed, and we agreed unanimously that he should be received, Hamilton at the same time expressing his great regret that any incident had happened which should oblige us to recognize the government. The next question was whether he should be received absolutely, or with qualifications. Here H. took up the whole subject, and went through it in the order in which the questions sketch it. See the chain of his reasoning in my opinion of Apr 28. Knox subscribed at once to H’s opinion that we ought to declare the treaty void, acknoleging at the same time, like a fool as he is, that he knew nothing about it. I was clear it remained valid. E.R. declared himself of the same opinion, but on H’s undertaking to present to him the authority in Vattel (which we had not present) and to prove to him that, if the authority was admitted, the treaty might be declared void, E.R. agreed to take further time to consider.—It was adjourned.—We determined Unanimously the last question that Congress should not be called. There having been an intimation by E.R. that in so great a question he should chuse to give a written opinion, and this being approved by the Pres. I gave in mine Apr. 28.-H. gave in his. I beleive Knox’s was never thought worth offering or asking for. E.R. gave his May 6. concurring with mine. The Presidt. told me the same day he had never had a doubt about the validity of the treaty: but that since a question had been suggested he thought it ought to be considered. That this being done, I might now issue Passports to sea vessels in the form prescribed by the French treaty. I had for a week past only issued the Dutch form; to have issued the French would have been presupposing the treaty to be in existence.-The Presidt. suggested that he thought it would be as well that nothing should be said of such a question having been under consideration.
May 6. written
